Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of BioLargo, Inc. on Form S-8 (File No. 333-153193) of our report dated April 5, 2012, appearing in the Annual Report on Form 10-K of BioLargo, Inc. for the year ended December 31, 2011, which includes an explanatory paragraph expressing substantial doubt about the Company’s ability to continue as a going concern. /s/ Haskell & White LLP HASKELL & WHITE LLP Irvine, California April 5, 2012
